
	

114 S1222 IS: Continuity of Electric Capacity Resources Act 
U.S. Senate
2015-05-06
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		114th CONGRESS1st Session
		S. 1222
		IN THE SENATE OF THE UNITED STATES
		
			May 6, 2015
			Ms. Murkowski introduced the following bill; which was read twice and referred to the Committee on Energy and Natural Resources
		
		A BILL
		To amend the Federal Power Act to provide for reports relating to electric capacity resources of
			 transmission organizations and the amendment of certain tariffs to address
			 the procurement of electric capacity resources, and for other purposes.
	
	
		1.Short title
 This Act may be cited as the Continuity of Electric Capacity Resources Act .
 2.Diversity of Supply and Continuity of Electric Capacity ResourcesTitle II of the Federal Power Act (16 U.S.C. 824 et seq.) is amended by adding at the end the following:
			
				224.Diversity of supply and continuity of electric capacity resources
 (a)DefinitionsIn this subsection: (1)Bulk-power system; transmission organizationThe terms bulk-power system and transmission organization have the meaning given the terms in section 215.
 (2)Electric capacity resourceThe term electric capacity resource means an electric generating resource, as measured by the maximum load-carrying ability of the resource, exclusive of station use and planned, unplanned, or other outage or derating.
 (3)Regional reliability coordinatorThe term regional reliability coordinator has the meaning given the term reliability coordinator (as defined by the Electric Reliability Organization). (b)Electric capacity resources report (1)NoticeNot later than 14 days after the date of enactment of this section, the Commission shall submit to each transmission organization with a tariff on file with the Commission that includes provisions addressing the procurement of electric capacity resources notice that the transmission organization is required to file with the Commission a report in accordance with paragraph (2).
 (2)ReportNot later than 180 days after the date on which a transmission organization receives a notice under paragraph (1), the transmission organization shall submit to the Commission a report that—
 (A)(i)identifies electric capacity resources that are available to the transmission organization as of the date of the report; and
 (ii)describes the fuel sources and operational characteristics of each electric capacity resource identified under clause (i);
 (B)evaluates, using generally accepted metrics, the financial health, viability, and projected remaining years of service of the available electric capacity resources identified under subparagraph (A)(i);
 (C)identifies— (i)over the short- and long-term periods in the planning cycle of the transmission organization, announced and projected retirements of the available electric capacity resources;
 (ii)the projected future needs of the transmission organization for electric capacity resources; and (iii)the availability of transmission facilities and transmission support services necessary to provide for the transmission organization reasonable assurances of essential reliability services, including adequate voltage support;
 (D)assesses the current and projected status of the reliability of the elements of the bulk-power system under the control of the transmission organization, over the short- and long-term periods in the planning cycle of the transmission organization (including the current and projected status of electric capacity resources), as determined by the regional reliability coordinator that has been designated by the Electric Reliability Organization to have oversight over the bulk-power system elements under the control of the transmission organization; and
 (E)prior to the submission of the report, has been made available to members of the transmission organization and to the public for comment.
							(c)Tariff amendments
 (1)In generalNot later than 180 days after the date on which the Commission receives a report submitted under subsection (b), the transmission organization that submitted the report shall file with the Commission—
 (A)1 or more tariff amendments that would achieve each of the objectives described in paragraph (2) with respect to the transmission organization; and
 (B)supporting information that demonstrates the manner in which the amendments would achieve each of those objectives, taking into account the report submitted under subsection (b)(2).
 (2)ObjectivesThe objectives referred to in paragraph (1) are the following: (A)A diverse generation portfolio and the availability of transmission facilities and transmission support services necessary to provide reasonable assurances of a continuous supply of electricity for customers of the transmission organization at the proper voltage and frequency.
 (B)An enhanced opportunity for self-supply of electric capacity resources by electric cooperatives, Federal power marketing agencies, and State utilities with a service obligation (as those terms are defined in section 217(a)), with the term self-supply to be defined in the supporting information filed under paragraph (1).
 (C)A reasonable assurance of short- and long-term reliability, with the terms short-term reliability and long-term reliability to be defined by the applicable regional reliability coordinator referred to in subsection (b)(2)(D).
 (D)A reasonable likelihood of prudent investment in, and adequate fuel supply for, existing and future electric capacity resources over the short- and long-term periods in the planning cycle identified in the applicable report submitted under subsection (b)(2)..
 3.Activities carried out under an authorization during war or emergencySection 202(c) of the Federal Power Act (16 U.S.C. 824a(c)) is amended— (1)in the first sentence, by striking (c) During and inserting the following:
				
					(c)Authorization during war or emergency
 (1)In generalDuring; and (2)by adding at the end the following:
				
 (2)No liabilityAny person subject to an order issued under this subsection shall not be liable for actions carried out in compliance with the order..
			
